DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Eddie Kiessling (Reg. No. 65,257) on 05/25/2022.
The application has been amended as follows:
1. (Canceled)
2. (Currently Amended) A method, comprising: 
receiving sensor data from one or more motion sensors of a device having a screen;
determining that first sensor data of the sensor data corresponds to a first physical contact with the device;
determining, based at least on the first sensor data, that the first physical contact qualifies as a first type of input;
causing, in response to determining that the first physical contact qualifies as the first type of input, the screen of the device to display a first metric maintained by the device;
determining, based at least on second sensor data of the sensor data that corresponds to a second physical contact with the device and that is received subsequent to the first physical contact, that the second physical contact qualifies as a second type of input;  
causing, in response to determining that the second physical contact qualifies as the second type of input, the screen of the device to display a second metric maintained by the device, wherein the second metric replaces the first metric on the screen of the device, wherein the first metric and the second metric are arranged in a scroll order, and wherein the second metric immediately follows the first metric in the scroll order; [[and]]
determining the scroll order based on information associated with a user account associated with the device; and
transitioning the screen to an off state when one of a first physical contact qualifying as the first type of input, or a second physical contact qualifying as the second type of input, has not been received within a predetermined amount of time, wherein the predefined period of time is modifiable by a user.
3. (Previously Presented) The method of claim 2, further comprising determining, based at least on a motion profile of the sensor data, whether one or more portions of the sensor data qualify as an input to be used to control the device or activity data to be used to update one of the metrics maintained by the device.
4. (Previously Presented) The method of claim 2, wherein only one metric of the plurality of metrics of the first metric or the second metric is displayed on the screen of the device at a time.
5. (Previously Presented) The method of claim 2, further comprising causing the screen to transition from displaying the first metric to displaying the second metric in a specific direction.
6. (Previously Presented) The method of claim 2, wherein the device is a smartwatch.
7. (Cancelled)
8. (Previously Presented) The method of claim 2, further comprising, for each subsequent physical contact that produces sensor data that qualifies as the second type of input to the device, causing a next metric in the scroll order to be displayed on the screen.
9. (Cancelled)
10. (Previously Presented) The method of claim 2, further comprising receiving the scroll order via a wireless connection from a portable computing device configured to communicate with the device.
11. (Previously Presented) The method of claim 2, wherein the first metric comprises a time metric and the second metric comprises an activity metric indicative of activity data captured over time by the device.
12. (Currently Amended)  A device, comprising: 
one or more motion sensors configured to generate sensor data;
a screen;  
one or more processors configured to: 
receive sensor data from the one or more motion sensors;
determine that first sensor data of the sensor data corresponds to a first physical contact with the device;
determine, based at least on the first sensor data, that the first physical contact qualifies as a first type of input;
cause, in response to determining that the first physical contact qualifies as the first type of input, the screen to display a first metric maintained by the device;
determine, based at least on second sensor data of the sensor data that corresponds to a second physical contact with the device and that is received subsequent to the first physical contact, that the second physical contact qualifies as a second type of input; and 
cause, in response to determining that the second physical contact qualifies as the second type of input, the screen to display a second metric maintained by the device, wherein the second metric replaces the first metric on the screen, wherein the first metric and the second metric are arranged in a scroll order, and wherein the second metric immediately follows the first metric in the scroll order; 

determine the scroll order based on information associated with a user account associated with the device; and
transition the screen to an off state when one of a first physical contact qualifying as the first type of input, or a second physical contact qualifying as the second type of input, has not been received within a predetermined amount of time, wherein the predefined period of time is modifiable by a user.
13. (Previously Presented) The device of claim 12, further comprising a wrist-attachable structure.
14. (Previously Presented) The device of claim 12, wherein the one or more motion sensors include an accelerometer.
15. (Cancelled)
16. (Previously Presented) The device of claim 12, wherein at least one of the first metric and the second metric is selected from the group consisting of: a step count, floors climbed, stairs climbed, distance traveled, active minutes, and calories burned.
17. (Previously Presented) The device of claim 12, wherein the first type of input is the same as the second type of input.
18. (Previously Presented) The device of claim 12, wherein the first type of input is different from the second type of input.
19. (Previously Presented) The device of claim 12, wherein the first type of input is a double tap and the second type of input is a single tap.
20. (Previously Presented) The device of claim 12, wherein the one or more processors are further configured to:
cause, subsequent to the second physical contact, the screen to be deactivated; and
cause, in response to detecting another input to the device after the screen is caused to be deactivated, the screen to be reactivated such that the first metric is displayed again on the screen.
21. (Currently Amended) Non-transitory physical computer storage storing instructions, which, when executed by one or more processors, configure the one or more processors to: 
receive sensor data from one or more motion sensors of a device;
determine that first sensor data of the sensor data corresponds to a first physical contact with the device;
determine, based at least on the first sensor data, that the first physical contact qualifies as a first type of input;
cause, in response to determining that the first physical contact qualifies as the first type of input, a screen of the device to display a first metric maintained by the device;
determine, based at least on second sensor data of the sensor data that corresponds to a second physical contact with the device and that is received subsequent to the first physical contact, that the second physical contact qualifies as a second type of input; and 
cause, in response to determining that the second physical contact qualifies as the second type of input, the screen of the device to display a second metric maintained by the device, wherein the second metric replaces the first metric on the screen, wherein the first metric and the second metric are arranged in a scroll order, and wherein the second metric immediately follows the first metric in the scroll order; [[and]]
determine the scroll order based on information associated with a user account associated with the device; and
transition the screen to an off state when one of a first physical contact qualifying as the first type of input, or a second physical contact qualifying as the second type of input, has not been received within a predetermined amount of time, wherein the predefined period of time is modifiable by a user.

Allowable Subject Matter
Claims 2-6, 8, 10-14, and 16-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: Claims 2-6, 8, 10-14, and 16-21 are allowed since certain key features of the claimed invention are not taught or fairly suggested by prior art.
Referring to claim 2, the prior art of record teaches the methods, systems and devices are provided for providing user interface navigation of screen display metrics of a device. The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A method, comprising: 
receiving sensor data from one or more motion sensors of a device having a screen;
determining that first sensor data of the sensor data corresponds to a first physical contact with the device;
determining, based at least on the first sensor data, that the first physical contact qualifies as a first type of input;
causing, in response to determining that the first physical contact qualifies as the first type of input, the screen of the device to display a first metric maintained by the device;
determining, based at least on second sensor data of the sensor data that corresponds to a second physical contact with the device and that is received subsequent to the first physical contact, that the second physical contact qualifies as a second type of input;  
causing, in response to determining that the second physical contact qualifies as the second type of input, the screen of the device to display a second metric maintained by the device, wherein the second metric replaces the first metric on the screen of the device, wherein the first metric and the second metric are arranged in a scroll order, and wherein the second metric immediately follows the first metric in the scroll order; 
determining the scroll order based on information associated with a user account associated with the device; and
transitioning the screen to an off state when one of a first physical contact qualifying as the first type of input, or a second physical contact qualifying as the second type of input, has not been received within a predetermined amount of time, wherein the predefined period of time is modifiable by a user.”.

Referring to claim 12, the prior art of record teaches the methods, systems and devices are provided for providing user interface navigation of screen display metrics of a device. The prior art of record, however, does not teach, disclose or suggest the claimed limitations of (in combination with all other limitations in the claim), “A device, comprising: 
one or more motion sensors configured to generate sensor data;
a screen;  
one or more processors configured to: 
receive sensor data from the one or more motion sensors;
determine that first sensor data of the sensor data corresponds to a first physical contact with the device;
determine, based at least on the first sensor data, that the first physical contact qualifies as a first type of input;
cause, in response to determining that the first physical contact qualifies as the first type of input, the screen to display a first metric maintained by the device;
determine, based at least on second sensor data of the sensor data that corresponds to a second physical contact with the device and that is received subsequent to the first physical contact, that the second physical contact qualifies as a second type of input; and 
cause, in response to determining that the second physical contact qualifies as the second type of input, the screen to display a second metric maintained by the device, wherein the second metric replaces the first metric on the screen, wherein the first metric and the second metric are arranged in a scroll order, and wherein the second metric immediately follows the first metric in the scroll order; and
determine the scroll order based on information associated with a user account associated with the device; and
transition the screen to an off state when one of a first physical contact qualifying as the first type of input, or a second physical contact qualifying as the second type of input, has not been received within a predetermined amount of time, wherein the predefined period of time is modifiable by a user.”.
Referring to claims 3-6, 8, 10-11, 13-14, and 16-20 are allowable based upon dependent on independent claims 2 and 12.
Referring to independent claim 21, the claim is allowed for same reason as set forth in independent claim 2.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D AU whose telephone number is (571)272-5948. The examiner can normally be reached M-F. General 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D AU/                                                                      /NELSON M ROSARIO/Examiner, Art Unit 2624                                                      Primary Examiner, Art Unit 2624